            Case 2:15-cv-01228-APG-DJA Document 486 Filed 02/26/20 Page 1 of 2



1    Darren Heyman
     6671 Las Vegas Blvd South #D-210
2
     Las Vegas, NV 89119
3    Telephone: (702) 576-8122
     Facsimile: (702) 977-8890
4    E-mail: Darren.Heyman@Gmail.com
     In proper person
5

6
                                  UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8
     DARREN HEYMAN,                                     CASE NO.: 2:15-CV-01228-APG-DJA
9

10                   an individual,
                                                        STIPULATION AND ORDER FOR
11                   Plaintiff,                         EXTENSION OF TIME FOR FILING
                                                        PRE-TRIAL ORDER
12
     vs.                                                (FIRST REQUEST)
13
     THE STATE OF NEVADA EX REL.
14   BOARD OF REGENTS OF THE NEVADA
     SYSTEM OF HIGHER EDUCATION ON
15
     BEHALF OF THE UNIVERSITY OF
16   NEVADA, LAS VEGAS; NEAL
     SMATRESK; DONALD SNYDER; STOWE
17   SHOEMAKER; RHONDA
     MONTGOMERY; CURTIS LOVE; SARAH
18
     TANFORD; PHILLIP BURNS; KRISTIN
19   MALEK; LISA CAIN; ELDA SIDHU,
     DEBRA PIERUSCHKA; AND DOES I - X
20   INCLUSIVE,
21                   Defendants.
22
              Plaintiff Darren Heyman, acting pro se ("Plaintiff") and Defendants State of Nevada ex
23
     rel. Board of Regents of the Nevada System of Higher Education on behalf of the University of
24

25
     Nevada and Kristin Malek (collectively "Defendants"), by and through their respective

26   undersigned counsel, and pursuant to FRCP 6(b) and LR IA 6-1, hereby stipulate as follows:

27            1. Under the Court's Scheduling Order, the Joint Pretrial Order is due to be filed "within
28
                30 days after the decision(s) on dispositive motions[]." [ECF No. 351].
           STIPULATION AND ORDER FOR EXTENSION OF TIME FOR FILING PRE-TRIAL
                                                  ORDER
                                                      1
            Case 2:15-cv-01228-APG-DJA Document 486 Filed 02/26/20 Page 2 of 2



1            2. On January 27, 2020, the Court decided Plaintiff's supplemental motion for summary
2
                judgment and UNLV's supplemental Motion for Summary Judgment, [ECF No. 474],
3
                making the joint pretrial order due February 26, 2020.
4
             3. Good cause exists to extend the filing of the pretrial order by ten days. LR 26-4.
5

6            4. Plaintiff requested additional time for the pretrial order in order to go through the

7               thousands of pages of discovery generated in the (almost) five years of litigation, and
8
                Defendants' counsel agreed to this extension for the stated purpose.
9
             5. Plaintiff and Defendants' counsel have discussed and agreed to trial dates in the
10
                summer of 2020. A brief extension will therefore not impact the expected trial dates.
11

12           6. Wherefore Plaintiff and Defendants agree and respectfully request that the Court

13              extend the deadline to file the joint pretrial order to March 9, 2020.
14
             A. Pretrial Order. The last day to file a Joint Pretrial Order: March 9, 2020.
15

16
     By:        /s/ Darren Heyman__________                By:     ____/s/ Akke Levin _____
17           Darren Heyman                                         Akke Levin
             6671 Las Vegas Blvd. S. #D-210                        Senior Deputy Attorney General
18           Las Vegas, NV 89119                                   Nevada State Bar No. 9102
19
             (702) 576-8122                                        Attorneys for Defendants State of
             Darren.Heyman@Gmail.com                               Nevada ex. rel. Board of Regents of
20           Pro Se Plaintiff                                      the Nevada System of Higher
                                                                   Education on behalf of the
21                                                                 University of Nevada, Las Vegas and
22
                                                                   Kristin Malek

23
     IT IS SO ORDERED.
24
                     27th
     Dated this the ______         February
                           day of_____________, 2020.
25

26
                                                           __________________________
27                                                         DANIEL J. ALBREGTS
28
                                                           UNITED STATES MAGISTRATE JUDGE

           STIPULATION AND ORDER FOR EXTENSION OF TIME FOR FILING PRE-TRIAL
                                       ORDER
                                         2
